Citation Nr: 0923545	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-38 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to 
herbicide exposure.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issue of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not treated for and did not report any 
respiratory illness while in service.

2.  The medical evidence of record fails to relate the 
Veteran's current respiratory disorder, COPD, to service.

3.  COPD is not among the list of enumerated diseases for 
which presumptive service connection due to herbicide 
exposure is available.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been 
met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements was fulfilled 
by a letter dated in February 2005, which was sent prior to 
the initial adjudication of the Veteran's claim, and which 
advised the Veteran of the criteria for establishing service 
connection.  

With respect to the duty to assist, the Veteran's service, 
VA, and private treatment records have been obtained, and the 
Veteran has not identified any available relevant records 
that have not been obtained.  Additionally, the Veteran has 
been afforded a VA examination, and he presented testimony at 
a hearing before the undersigned Veterans Law Judge.

In sum, the Board finds there is no prejudice to the Veteran 
in adjudicating this appeal.
  
II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

The Veteran contends that his current respiratory illness, 
which has been diagnosed as COPD, began in service and is 
attributable to his in-service exposure to various 
substances, including herbicides.  As the Veteran's recent 
treatment records reflect a current diagnosis of COPD, the 
relevant inquiry is whether his COPD is attributable to 
service.  

The Veteran's service treatment records contain no references 
to complaints of or treatment for any respiratory illness 
while in service, and no respiratory abnormalities were noted 
on the Veteran's separation examination report.

The Veteran's post-service treatment records reflect that 
private chest x-rays conducted in July 1981 and October 1982 
were interpreted to reveal normal results.  A May 1984 chest 
x-ray revealed 10 to 20 percent pneumothorax of the left 
chest and a left rib fracture; however, this condition 
apparently resolved, as a subsequent chest x-ray taken in 
March 1988 revealed normal results.  Additionally, a March 
1988 private treatment record reflects the treating 
physician's recommendation that the Veteran stop smoking.  A 
December 1989 VA treatment record reflects a medical history 
including bronchial obstructive disease.  A private physical 
examination conducted in October 2001 notes that the Veteran 
had COPD (emphysema/pneumonia), shortness of breath prior to 
his office visit, and a history of smoking.  Private 
treatment records from September 2002 and 2003 reflect 
treatment for COPD.  An August 2004 private treatment record 
reflects treatment for bronchitis, and a VA treatment record 
from that same month reflects that the Veteran smoked one and 
a half packs of cigarettes per day at that time.  Finally, a 
June 2005 VA general medical examination report reflects the 
Veteran's report that he has smoked one-and-a-half to two 
packs of cigarettes per day for 30 years prior to the time of 
the examination.

The evidence of record fails to suggest that the Veteran's 
COPD is directly attributable to service.  He had no 
respiratory complaints in service nor any respiratory 
abnormalities noted at separation.  Additionally, the first 
diagnosis of a chronic respiratory condition is noted in 
1989, approximately 20 years after the Veteran's discharge 
from service and after preceding treatment records note the 
Veteran's history of smoking and a recommendation that he 
cease smoking.  The Board notes that the absence of medical 
treatment for the claimed condition for many years after 
service preponderates against service connection.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. 
Cir. 2000).  Moreover, the Veteran's treatment records do not 
relate his COPD to service; rather, they seem to relate his 
COPD to his over 30-year history of smoking.  As the 
Veteran's service treatment records are void of any 
respiratory treatment in service and the Veteran has not 
presented a medical opinion relating his COPD to service, a 
basis upon which to grant direct service connection has not 
been presented.  

As to the specific contention that the Veteran was exposed to 
Agent Orange, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  Because an inquiry to the National 
Personnel Records Center (NPRC) revealed that the Veteran's 
naval unit could have been assigned to ship or shore and 
therefore could have had in-country service in the Republic 
of Vietnam, the Board will resolve all reasonable doubt in 
the Veteran's favor and presume that he did serve in Vietnam 
for the purposes of 38 C.F.R. § 3.307(a)(6)(iii).  See id.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).   

As the Veteran's diagnosed respiratory disease, COPD, is not 
among the diseases for which presumptive service connection 
due to herbicide exposure is available, the Veteran is not 
entitled to service connection on this basis, as well.  

Finally, the Board acknowledges its consideration of the 
Veteran's testimony and statements asserting that his 
respiratory problems began in service and are related to 
service.  However, while the Veteran is competent to report 
his symptomology during service and thereafter, the Veteran 
is not competent to diagnose his respiratory disease or to 
attribute his respiratory disease to an event in service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(Lay persons are not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.).  As the medical evidence of 
record fails to relate the Veteran's COPD to service, and his 
service treatment records belie any current contention of 
respiratory problems in service, a basis upon which to grant 
service connection has not been presented, and the Veteran's 
appeal is therefore denied.


ORDER

Service connection for COPD is denied.


REMAND

The Board finds that further evidentiary development is 
necessary before adjudicating the Veteran's claim of 
entitlement to service connection for GERD.

At his Board hearing, the Veteran testified that he first 
experienced the symptoms of GERD in service, including 
indigestion symptoms such as choking and bubbling in his 
throat, which he attributed to his diet at the time and 
therefore did not seek treatment.  The Veteran further 
testified that he sought treatment for his condition soon 
after service when his symptoms did not resolve.  The medical 
evidence of record reflects that the Veteran underwent an 
upper gastrointestinal series in September 1974, which 
revealed mild enlargement of his stomach mucosal folds 
suggestive of hypertrophic gastritis, and the record notes 
that the Veteran was 24 years old at the time of this 
procedure.  Subsequent private treatment records reflect a 
continuity of symptomology and treatment since that time, and 
the Veteran is currently diagnosed with GERD.

The Board notes that the Veteran is competent to report his 
gastrointestinal symptomology in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, the 
medical evidence of record reflects that the Veteran 
underwent gastrointestinal diagnostic testing that revealed 
abnormal results approximately five years after his discharge 
from service.  Given the Veteran's reported in-service 
symptomology, his gastro-intestinal treatment soon after 
service,  and his relatively young age at the time of this 
treatment, the Board finds that a VA medical examination is 
necessary to diagnose the Veteran's gastro-intestinal 
disorder and opine whether it is as likely as not that the 
disorder began in service.  The examiner's opinion should 
include consideration of the Veteran's reports of in-service 
symptomology.  See Dalton v. Nicholson, 21 Vet. App. 23 at 
38-40 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's VA outpatient 
treatment records from August 2008 to the 
present.

2.  Once the above-requested development 
is completed, schedule the Veteran for a 
VA examination to determine whether it is 
at least as likely as not (at a least a 
50-50 probability) that any currently 
diagnosed gastro-intestinal disability had 
its onset in service, or is otherwise 
related to the Veteran's period of 
service.  The examiner is asked to 
consider the Veteran's reports of in-
service symptomatology.  The claims 
folder, to include the service treatment 
records, must be reviewed; such review 
must be reflected in the report provided, 
and a complete rationale for the opinion 
expressed must be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.  

3.  When the requested development has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


